Citation Nr: 1328815	
Decision Date: 09/10/13    Archive Date: 09/17/13

DOCKET NO.  10-10 176	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to special monthly compensation under 38 U.S.C.A. § 1114(l).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

H. Bunker, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1967 to April 1970.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, that denied entitlement to special monthly compensation under 38 U.S.C.A. § 1114(l) based on loss of use of the lower extremities.  However, in an April 2012 statement, the Veteran indicated that he had been bedridden, which is a separate basis for an award of special monthly compensation under 38 U.S.C.A. § 1114(l).  See 38 C.F.R. § 3.352.  Therefore, the Board has recharacterized the claim as reflected on the title page.

The Veteran's February 2010 VA Form 9 included a request for a hearing before the Board.  However, in May 2013, the Veteran withdrew that hearing request.  Therefore, Board adjudication of the current appeal may go forward without a hearing.  See 38 C.F.R. §§ 20.703, 20.704 (2012).

A December 2011 rating decision granted service connection for tinnitus and assigned a 10 percent rating and denied the following issues: entitlement to service connection for a brain condition due to hypertension, loss of use of anus, torn ligaments of the right and left legs and chloracne; entitlement to an increased evaluation for peripheral neuropathy of the right and left lower extremities; entitlement to special home adaptation and specially adapted housing; and entitlement to automobile and adaptive equipment.  The Veteran submitted a statement in February 2012 where he stated he disagreed with the December 2011 rating decision.  The Agency of Original Jurisdiction should contact the Veteran and ask that he clarify which claims he wants to appeal.  See 38 C.F.R. § 19.26(b).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

After the April 2012 Supplemental Statement of the Case (SSOC) was issued to the Veteran, and before the claims file was transferred to the Board, relevant, non-duplicative evidence in the form of VA treatment records was added to the claims file.  Accordingly, an additional SSOC which takes into account this evidence should be issued to the Veteran.

In addition, the Veteran was last afforded a VA examination in November 2011.  Since that time, in April 2012, he indicated that he had been bedridden.  As this suggests a worsening of his service-connected lower extremity disabilities, the Veteran should be afforded an additional VA examination.  Any recent VA treatment record should also be obtained.

On remand, the Veteran should also be provided additional VCAA notice, as set forth below.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a VCAA letter addressing the claim for entitlement to special monthly compensation based on the need for regular aid and attendance or being housebound.

2.  Make arrangements to obtain the Veteran's VA treatment records, dated since January 2013. 

3.  Thereafter, schedule the Veteran for an appropriate VA examination. The claims folder and a copy of this Remand must be made available to and reviewed by the examiner in conjunction with the examination report.  The examination report must indicate that this has been accomplished.  Any indicated studies and tests should be conducted.

The examiner should discuss whether the Veteran, as a result of his service-connected disabilities (e.g., tinnitus, peripheral neuropathy of the right and left lower extremities; peripheral vascular disease of the right and left lower extremities; post traumatic stress disorder; left radial, ulnar, and median neuropathy; residuals of a gunshot wound of the left arm, Muscle Group V and VI; diabetes mellitus with erectile dysfunction and hypertension; limitation of motion of the left elbow; and hearing loss) is under an incapacity that requires care and assistance on a regular basis to protect him from the hazards or dangers incident to his daily environment.

The examiner should mention whether the following factors are present as a result of the service-connected disabilities: inability of Veteran to dress himself or to keep himself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliance which by reasons of a particular service-connected disability cannot be done without aid; inability of the Veteran to feed himself through the loss of coordination of upper extremities or through extreme weakness; or inability to tend to the wants of nature.

The examiner should state whether the Veteran is bedridden, defined as required to remain in bed through the essential character of his service-connected disabilities.

The examiner should state whether the Veteran's service-connected peripheral vascular disease and peripheral neuropathy result in loss of use of both feet, that is, whether no effective function remains other than that which would be equally well served by an amputation stump at the site of election below the knee with use of a suitable prosthetic appliance.  Could the remaining function of the feet as to balance and propulsion be accomplished equally well by an amputation stump with prosthesis?

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached.

4.  Next, review the claims file to ensure that the foregoing requested development has been completed.  In particular, review the VA examination report to ensure that it is responsive to and in compliance with the directives of this remand and if not, implement corrective procedures.

5.  Finally, readjudicate the Veteran's claim for SMC under 38 U.S.C.A. § 1114(l).  If the claim is not granted, provide the Veteran and his representative, if any, with a supplemental statement of the case, and after they have had an adequate opportunity to respond, return this issue to the Board for further appellate review.
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 


appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
P.M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


